Name: Council Directive 80/1141/EEC of 8 December 1980 amending Directives 70/457/EEC and 70/458/EEC on the common catalogue of varieties of agricultural plant species and on the marketing of vegetable seed
 Type: Directive
 Subject Matter: health;  plant product;  means of agricultural production;  marketing;  information technology and data processing
 Date Published: 1980-12-16

 Avis juridique important|31980L1141Council Directive 80/1141/EEC of 8 December 1980 amending Directives 70/457/EEC and 70/458/EEC on the common catalogue of varieties of agricultural plant species and on the marketing of vegetable seed Official Journal L 341 , 16/12/1980 P. 0027 - 0028 Greek special edition: Chapter 03 Volume 32 P. 0033 Spanish special edition: Chapter 03 Volume 20 P. 0039 Portuguese special edition Chapter 03 Volume 20 P. 0039 Finnish special edition: Chapter 3 Volume 12 P. 0215 Swedish special edition: Chapter 3 Volume 12 P. 0215 COUNCIL DIRECTIVE of 8 December 1980 amending Directives 70/457/EEC and 70/458/EEC on the common catalogue of varieties of agricultural plant species and on the marketing of vegetable seed (80/1141/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas, for the reasons given below, Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (2) and Council Directive 70/458/EEC of 29 September 1970 on the marketing of vegetable seed (3), as last amended by Directive 79/967/EEC (4), should be amended; Whereas, pursuant to the provisions on the common catalogues of varieties, official acceptances of varieties granted before the implementation of those provisions in accordance with principles other than those laid down in the Directives in question expire not later than 30 June 1980, if by that date the varieties in question have not been accepted under the provisions of the Directives; Whereas, in the case of a certain number of such varieties, it has not been possible to complete the acceptance procedure under the provisions of the Directives; Whereas it therefore appears appropriate to provide for the possibility of extending the date for certain varieties, HAS ADOPTED THIS DIRECTIVE: Article 1 The following paragraph shall be added to Article 3 of Directive 70/457/EEC: "4. In accordance with the procedure laid down in Article 23, Member States may be authorized in respect of individual varieties to extend until 31 December 1982 at the latest the date of expiry provided for in paragraph 3, in so far as, on 1 July 1980, the examination procedure initiated for these varieties prior to this date, with a view to their acceptance under the provisions of this Directive, has not yet been completed." Article 2 The following paragraph shall be inserted in Article 9 of Directive 70/458/EEC: "2a. In accordance with the procedure laid down in Article 40, Member States may be authorized in respect of individual varieties to extend until 31 December 1982 at the latest the date of expiry provided for in paragraph 2, in so far as, on 1 July 1980, the examination procedure initiated for these varieties prior to this date, with a view to their acceptance under the provisions of this Directive, has not yet been completed." (1)OJ No C 291, 10.11.1980, p. 57. (2)OJ No L 225, 12.10.1970, p. 1. (3)OJ No L 225, 12.10.1970, p. 7. (4)OJ No L 293, 20.11.1979, p. 16. Article 3 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive with effect from 1 July 1980. Article 4 This Directive is addressed to the Member States. Done at Brussels, 8 December 1980. For the Council The President C. NEY